                                                                                      Case 4:19-cv-00576-YGR Document 91 Filed 12/16/20 Page 1 of 4



                                                                                1   MARK F. HAZELWOOD, State Bar No. 136521
                                                                                    mhazelwood@aghwlaw.com
                                                                                2   KIMBERLY Y. CHIN, State Bar No. 271333
                                                                                    kchin@aghwlaw.com
                                                                                3   ERICA C. GONZALEZ, State Bar No. 289557
                                                                                    egonzalez@aghwlaw.com
                                                                                4   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                5   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                6   Facsimile:     (415) 813-2045

                                                                                7   Attorneys for Defendants
                                                                                    CITY OF RICHMOND and RHA HOUSING
                                                                                8   CORPORATION

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                  UNITED STATES DISTRICT COURT
                                                                               10
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12   MONIQUE WILLIAMS,                              Case No. 4:19-cv-00576-YGR

                                                                               13                          Plaintiff,              STIPULATION AND ORDER DETERMINING
                                                                                                                                   GOOD FAITH SETTLEMENT
                                                                               14          v.

                                                                               15   NATIONAL RAILROAD PASSENGER
                                                                                    CORPORATION dba AMTRAK; UNION
                                                                               16   PACIFIC RAILROAD COMPANY, a
                                                                                    corporation; CITY OF RICHMOND, a
                                                                               17   California Government Entity; COUNTY
                                                                                    OF CONTRA COSTA, a California
                                                                               18   Government Entity; and DOES 1-50,

                                                                               19                          Defendants.

                                                                               20

                                                                               21          IT IS HEREBY STIPULATED by and between plaintiff, MONIQUE WILLIAMS, and

                                                                               22   defendants, CITY OF RICHMOND and RHA HOUSING CORPORATION, as follows:

                                                                               23          1.      Defendants the CITY OF RICHMOND and RHA HOUSING CORPORATION

                                                                               24   have collectively reached a settlement with plaintiff MONIQUE WILLIAMS, for the total sum

                                                                               25   of $40,000, in return for a dismissal with prejudice. Rather than incurring burdening the Court

                                                                               26   with a formal motion for the determination of the good faith settlement, the parties conferred,

                                                                               27   including disclosing the terms of the settlement with counsel for the other defendants, to permit

                                                                               28   them to evaluate the settlement. The parties have all agreed to stipulate that the settlement is
                                                                                                                                                             STIPULATION AND ORDER
                                                                                                                                     1                              4:19-CV-00576-YGR

                                             407146.1
                                                                                      Case 4:19-cv-00576-YGR Document 91 Filed 12/16/20 Page 2 of 4



                                                                                1   reasonable and made in good faith pursuant to California Code of Civil Procedure §877, et seq.

                                                                                2          2.      California Code of Civil Procedure §877, et seq., rather than federal common law,

                                                                                3   governs the determination of whether the above settlement is made in good faith. Where, as

                                                                                4   here, “a district court sits in diversity, or hears state law claims based on supplemental

                                                                                5   jurisdiction, the court applies substantive law to the state law claims.” Mason & Dixon

                                                                                6   Intermodal, Inc. v. Lapmaster Int’l, 632 F.3d 1056, 1060 (9th Cir. 2011); Galam v. Carmel (In re

                                                                                7   Larry’s Apt., L.L.C.), 249 F.3d 832, 837 (9th Cir. 2001) (“It is well established that [u]nder the

                                                                                8   Erie doctrine, federal courts sitting in diversity apply state substantive law” (internal quotations

                                                                                9   and citations omitted). “California Code of Civil Procedure §877 constitutes state substantive
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   law.” Mason, supra, 632 F.3d at 1060 (holding the district court correctly applied California
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Code of Civil Procedure §877 as state substantive law to resolve motion to dismiss pursuant to

                                                                               12   good faith settlement); Fed. Savings & Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir.

                                                                               13   1990) (holding that California Code of Civil Procedure §877 constitutes substantive law); See

                                                                               14   also Yanez v. United States, 989 F.2d 323, 327-28 (9th Cir. 1993).

                                                                               15          3.      Pursuant to California Code of Civil Procedure §§877 and 877.6, all further

                                                                               16   claims against defendants, CITY OF RICHMOND and/or RHA HOUSING CORPORATION,

                                                                               17   for equitable comparative contribution, or partial or comparative indemnity, shall be barred.

                                                                               18

                                                                               19   Dated: December 10, 2020                        LAW OFFICES OF LEONARD S. BECKER

                                                                               20
                                                                                                                                    By:    /s/ Leonard S. Becker
                                                                               21                                                         LEONARD S. BECKER
                                                                                                                                          Attorneys for Plaintiff
                                                                               22                                                         MONIQUE WILLIAMS
                                                                               23
                                                                                    Dated: December 10, 2020                        KNOX RICKSEN
                                                                               24

                                                                               25                                                   By:     /s/ Jane L. Trigero
                                                                                                                                          STEVEN R. ANTHONY
                                                                               26                                                         JANE L. TRIGERO
                                                                                                                                          Attorneys for Plaintiff
                                                                               27
                                                                                                                                          MONIQUE WILLIAMS
                                                                               28
                                                                                                                                                              STIPULATION AND ORDER
                                                                                                                                      2                              4:19-CV-00576-YGR

                                             407146.1
                                                                                      Case 4:19-cv-00576-YGR Document 91 Filed 12/16/20 Page 3 of 4



                                                                                1   Dated: December 10, 2020           ALLEN, GLAESSNER,
                                                                                                                       HAZELWOOD & WERTH, LLP
                                                                                2

                                                                                3                                      By:    /s/ Mark F. Hazelwood
                                                                                                                             MARK F. HAZELWOOD
                                                                                4                                            KIMBERLY Y. CHIN
                                                                                                                             ERICA C. GONZALEZ
                                                                                5                                            Attorneys for Defendants
                                                                                                                             CITY OF RICHMOND and RHA HOUSING
                                                                                6                                            CORPORATION
                                                                                7

                                                                                8   Dated: December 10, 2020           FLESHER SCHAFF & SCHROEDER, INC.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                       By:     /s/ Jeremy J. Schroeder
                                                                               10                                            JEREMY J. SCHROEDER
                                           180 Montgomery Street, Suite 1200




                                                                                                                             Attorneys for Defendants
                                            San Francisco, California 94104




                                                                               11                                            NATIONAL RAILROAD PASSENGER
                                                                                                                             CORPORATION dba AMTRAK and UNION
                                                                               12                                            PACIFIC RAILROAD COMPANY
                                                                               13

                                                                               14

                                                                               15   Dated: December 10, 2020           PERRY, JOHNSON, ANDERSON, MILLER &
                                                                                                                       MOSKOWITZ, LLP
                                                                               16

                                                                               17                                      By:     /s/ Oscar A. Pardo
                                                                                                                             OSCAR A. PARDO
                                                                               18                                            Attorneys for Defendants
                                                                                                                             RHA RAD HOUSING PARTNERS LP, JSCO
                                                                               19                                            FRIENDSHIP TRIANGLE LLC and THE
                                                                                                                             JOHN STEWART COMPANY
                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                           STIPULATION AND ORDER
                                                                                                                         3                        4:19-CV-00576-YGR

                                             407146.1
                                                                                      Case 4:19-cv-00576-YGR Document 91 Filed 12/16/20 Page 4 of 4



                                                                                1                                                  ORDER

                                                                                2          GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVING

                                                                                3   STIPULATED TO THE SAME, the Court finds that the above-stated STIPULATION is

                                                                                4   sanctioned by the Court and shall be and now is the Order of the Court. The settlement between

                                                                                5   plaintiff, MONIQUE WILLIAMS, and defendants, the CITY OF RICHMOND and RHA

                                                                                6   HOUSING CORPORATION, is hereby deemed to be a good faith settlement within the meaning

                                                                                7   and effect of California Code of Civil Procedure §§877 and 877.6. Any further claims of any

                                                                                8   other joint tortfeasors or co-obligors relating to the subject matter of this lawsuit against

                                                                                9   defendants, the CITY OF RICHMOND and RHA HOUSING CORPORATION, for equitable
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   comparative contribution, or partial or comparative indemnity, based on comparative negligence
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   or comparative fault are hereby barred and dismissed with prejudice pursuant to Code of Civil

                                                                               12   Procedure §877.6, subdivision (c).

                                                                               13

                                                                               14

                                                                               15   DATED: 12/16/2020
                                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                               16                                                            UNITED STATES DISTRICT JUDGE
                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                               STIPULATION AND ORDER
                                                                                                                                       4                              4:19-CV-00576-YGR

                                             407146.1
